Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-26 were previously pending and subject to a non-final office action mailed on March 17, 2021. Claims 1, 10, 19 and 20 are amended, claims 5, 13 and 21 are canceled and claims 2-4, 6-9, 11-12, 14-18, and 22-26 are left as previously presented. Claims 1-4, 6-12, 14-20 and 22-26 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed March 17, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-4, 6-12, 14-20 and 22-26 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-4, 6-12, 14-20 and 22-26 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hallenbeck on October 6, 2021.
The application has been amended as follows: 
Claim 1:	delete “one of” before “a route ID and a second control device ID” in line 20.
Claim 10:	delete “one of” before “a route ID and a second control device ID” in line 16.
Claims 17-19: canceled.
Claim 20:	delete “one of” before “a route ID and a second control device ID” in line 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Young (U.S. Patent Application Publication No. 2018/0278422), Bergdale (U.S. Patent Application Publication No. 2018/0293523), Klinger (U.S. Patent Application Publication No. 2017/70116547) as indicated in the March 17, 2021 non-final office action pages 26-72. 
The next closest prior art is “Exploring ticketing approaches using mobile
technologies: QR Codes, NFC and BLE” Published by João Leal, Rui Couto in 2015 discloses a method of validating tickets while checking in a public transportation. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-4, 6-12, 14-16, 20 and 22-26.
“ascertain the presence of a vehicle providing the first transport service based on a detection of a second control device mounted within the vehicle, wherein the second control device is detected based on proximity between the user device and the second control device; receive ticket detection data, from the second control device, wherein the ticket detection data comprises at least one of a route ID and a second control device ID; validate the ticket based on a comparison of the route ID received in the ticket detection data with the route ID corresponding to the ticket; transmit at least a status indicating a valid ticket and the ticket identifier to the second control device; and transmit the ticket identifier and a status indicating the boarding of the vehicle to a remote server; and receive at least one of a status indicating a valid ticket and the ticket identifier from the second control device, and transmit at least one of the status indicating the valid ticket and the ticket identifier to the remote server”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628